DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to determining if a piece of equipment requires maintenance, classified in G06Q10/20.
II. Claims 10-17, drawn to retrieving data records to produce a report identifying failure status information of equipment, classified in G06Q10/087.
III. Claims 18-20, drawn to tracking equipment inventory, classified in G06Q10/0833.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a different function (i.e. determining maintenance vs. producing a report identifying status of equipment). Additionally, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice the apparatus as claimed can be used to practice another and materially different process, e.g. tracking equipment inventory.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, e.g. tracking equipment inventory.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their different classifications and distinct searches would be required for each invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Kulaga on Feb. 16, 2021 a provisional election was made with traverse to prosecute Invention I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method. Thus, independent claim 1 is directed to a statutory category of invention.  
However, claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The abstract idea of the independent claims is “storing [said] piece of equipment at a first location… installing [said] piece of equipment at a second location… determining if [said] piece of equipment requires maintenance… determining a disposition of [said] piece of equipment… determining a root cause for the required maintenance.” 

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. In this case, a technician could store a piece of equipment, install the equipment, then determine maintenance needs, disposition, and root cause of failure. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional, positively recited elements (“associating an identifier with a piece of equipment selected from a plurality of equipment,” “creating a data record for said piece of equipment with said identifier uniquely identifying said piece of equipment associated with said data record,” “adding a description of said required maintenance to said data record after verifying said identifier of said piece of equipment”) represent “Insignificant Extra-Solution Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “associating an identifier with a piece of equipment selected from a plurality of equipment,” “creating a data record for said piece of equipment with said identifier uniquely identifying said piece of equipment associated with said data record,” “adding a description of said required maintenance to said data record after verifying said identifier of said piece of equipment” are considered Insignificant Extra-Solution Activity because they are simply storing and retrieving information in memory. (While there’s no mention of a computer or computing elements in the claims, even if they were included, the elements highlighted above would still be considered Insignificant Extra-Solution Activity). (MPEP 2106.05(d)). It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
	The additional descriptive elements describing the name, nature, structure, and/or content of the data may be helpful but they does not serve to integrate the abstract idea into a practical application (“…described in said data record”). 
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis above. 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2-4 and 6 are not directed to any additional abstract ideas but are directed to narrowing the abstract idea and therefore would still fall into the same grouping of Mental Processes – Concepts Performed in the Human Mind.
Claims 5 and 7-9 are not directed to any additional abstract ideas but are directed to additional positive elements; however, similar to above, these elements represent “Insignificant Extra-Solution Activity,” i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, “accessing data records” or “accessing information” are considered Insignificant Extra-Solution Activity because they pertain to simply storing and retrieving information in memory. (MPEP 2106.05(d)). It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, applicant recites “determining a root cause”; however, there is no explanation in applicant’s written disclosure as to how the system determines the “root cause.” Para. [0076] describes what a “root cause” is and “identifying and eliminating it,” but there is no further explanation regarding how the system discerns what distinguishes a “root cause” from other failures and/or problems. (A written disclosure in compliance with 112(a) would provide explanation and/or an algorithm for determining a “root cause,” e.g. “enumerating potential causes for failure and identifying which cause occurs in greater than 50% of failures.” Note this language is simply exemplary; examiner is not suggesting to incorporate as is.)
In claims 2 and 3, applicant recites “wherein said step fl) of determining said root cause”; as explained above, there is no explanation in applicant’s written disclosure as to how the system determines the “root cause.” The additional element of “correlating” is purely statistical in nature; applicant has still not provided explanation of how this translates into determining a “root cause.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “determining a root cause”; however, given that applicant has not provided corresponding disclosure in the written description regarding this determination, examiner is unable to determine the bounds of the claim. Accordingly, this claim is indefinite. Appropriate correction is required.
In claims 2 and 3, applicant recites “wherein said step fl) of determining said root cause”; as explained above, given that applicant has not provided corresponding disclosure in the written description regarding this determination, examiner is unable to determine the bounds of the claim. Accordingly, this claim is indefinite. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dickman (US 20070106784) in view of Brodersen et al. (US 20180225629), Doherty et al. (US 20020181685), and Hall (US 20090048853)

Claim 1
Regarding claim 1, Dickman discloses: a method for tracking and maintaining geographically separated electrical equipment {performance of network equipment (NE), i.e. “electrical equipment,” “tracked” via software-implemented resource administrator 110 (RA), which dispatches a technician to “maintain” the NE, where it’s indicated that there are multiple NEs in the network at different locations, i.e. “geographically separated”; para. [0015], [0016], [0017]} said method comprising the steps of:
e) determining if a piece of equipment requires maintenance and adding a description of said required maintenance to a data record {remote diagnosis “determines” if NE requires maintenance, this information being transmitted to a technician; “description of maintenance” in the form of service trouble description of NE “added” to “data record” on the RA 110 and/or intelligent field device 200 (IFD); para. [0016], [0037]}; and
f) determining a disposition of said piece of equipment that requires maintenance, where said step of determining said disposition includes step fl) of determining a root cause for the required maintenance {system and/or technician determines “disposition” (as evidenced by “disposition” code generated during inspection) of equipment “that requires maintenance,” as well as “cause” of issues; para. [0039]; examiner notes that “root” in this case is labeling, where any one of the “causes” and associated cause codes determined by the technician can be interpreted as a “root cause”; examiner further notes that the underlying cause of malfunction would be a “root cause”};
Dickman does not explicitly disclose: a) associating an identifier with a piece of equipment selected from a plurality of equipment; b) creating a data record for said piece of equipment with said identifier uniquely identifying said piece of equipment associated with said data record; c) storing said piece of equipment at a first location described in said data record; d) installing said piece of equipment at a second location described in said data record; adding a description of said required maintenance to said data record after verifying said identifier of said piece of equipment.
However, Brodersen teaches a similar system for component tracking. Brodersen discloses: a) associating an identifier with a piece of equipment selected from a plurality of equipment {one or more token IDs associated with original or replacement constituent components associated with particular equipment, i.e. “piece of equipment selected from a plurality of equipment”; para. [0044]}; b) creating a data record for said piece of equipment with said identifier uniquely identifying said piece of equipment associated with said data record {component data store 150 “creates a data record” associated with components that may or may not be installed in equipment, where the component possesses a unique token ID or “identifier” that’s associated with the record; para. [0025], [0044]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by Dickman, to include the features of equipment-associated identifiers and storing in a data record, as taught by Brodersen. One of ordinary skill in the art would have been motivated to do so, in order to facilitate storing associated data, e.g. schematics, technical publications, recall notices, and disposition information {para. [0029] of Brodersen}. 
While the combination of Dickman and Brodersen discloses storing location information relating to a first location and second location of the equipment via data records {i.e. a current location and installed location, respectively; para. [0028], [0029] of Brodersen}, it does not explicitly disclose: c) storing said piece of equipment at a first location described in said data record; d) installing said piece of equipment at a second location described in said data record.
However, Doherty teaches a similar system for installing customer premise equipment that includes: c) storing said piece of equipment at a first location {service technician obtains customer premise equipment (CPE) from an appropriate equipment warehouse, i.e. “storing… at a first location”; para. [0029]}; d) installing said piece of equipment at a second location {technician delivers CPE to customer for “installation,” i.e. “installing… at a second location”; para. [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by the combination of Dickman and Brodersen, to include the features of storing and installing equipment, as taught by Doherty, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The combination of Dickman, Brodersen, and Doherty does not explicitly disclose: adding a description of said required maintenance to said data record after verifying said identifier of said piece of equipment.
However, Hall teaches a similar system describing technicians performing field services that includes: adding to the data record after verifying said identifier of said piece of equipment {device ID, i.e. “identifier of said piece of equipment,” is “verified,” the verification added to “data records” on server 202; para. [0043], [0044]}.
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by the combination of Dickman, Brodersen, and Doherty, to include the feature of verifying the identifier of the equipment, as taught by Hall. One of ordinary skill in the art would have been motivated to do so, in order to facilitate authenticating service personnel to perform a field service operation on an electronic device located at the premises of a customer {para. [0006] of Hall}. 

Claim 5
Regarding claim 5, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 1, including: a step g) of accessing said data record to identify if said piece of equipment requires maintenance {technician “access[es]” trouble ticket, which defines a “data record to identify if said piece of equipment requires maintenance”; para.[0016] of Dickman}.  


Claim 6
Regarding claim 6, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 1, including: said steps a) through f) are performed for each one of said plurality of equipment {Dickman discloses “tracking and maintaining” for more than one NE, i.e. a “plurality”; para. [0019] of Dickman; note that the steps a) through f) are demonstrated in the combination of Dickman, Brodersen, Doherty, and Hall}.

Claim 7
Regarding claim 7, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 6, including: a step g) of accessing information regarding which ones of said plurality of equipment require maintenance {network forecaster 130 retrieves or “accesses” data from repair database 125 in order to make decisions regarding which NEs “require maintenance”; para. [0020] of Dickman}.

Claims 8 and 9
Regarding claims 8 and 9, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim , including: a step g) of accessing information regarding which ones of said plurality of equipment are at said first location; a step g) of accessing information regarding which ones of said plurality of equipment are at said second location {Dickman discloses “accessing information” pertaining to various NEs, i.e. equipment located at a “first location” and “second location,” via geographic location coordinates; para. [0017], [0019] of Dickman}.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dickman, Brodersen, Doherty, and Hall, further in view of Savoor et al. (US 20070116185).

Claim 2
Regarding claim 2, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 1, but does not disclose: said step fl) of determining said root cause includes the step of correlating a plurality of causes requiring maintenance with a plurality of individuals where each one of said plurality of individuals is responsible for at least one of said plurality of causes.
However, Savoor teaches a similar system for maintaining network equipment that includes: the step of correlating a plurality of causes requiring maintenance with a plurality of individuals where each one of said plurality of individuals is responsible for at least one of said plurality of causes {each trouble ticket that has been characterized into a group is then directed to a maintenance center department, where maintenance center technicians who specialize in a particular category of problems may access trouble tickets that relate to a particular problem, i.e. “correlating a plurality of causes requiring maintenance with a plurality of individuals”; para. [0035]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by the combination of Dickman, Brodersen, Doherty, and Hall, to include the feature of correlating causes and personnel, as taught by Savoor. One of ordinary skill in the art would have been motivated to do so, in order to facilitate efficient handling and management of a large number of trouble tickets associated with telecommunication services provided to customers {para. [0002] of Savoor}. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dickman, Brodersen, Doherty, and Hall, further in view of Weiner et al. (US 20060149808)

Claim 3
Regarding claim 3, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 1, but does not disclose: said step fl) of determining said root cause includes the step of correlating a plurality of causes requiring maintenance with a plurality of types of said plurality of equipment.
Weiner teaches a similar system for remote monitoring of equipment that includes: the step of correlating a plurality of causes requiring maintenance with a plurality of types of said plurality of equipment {“correlations” made between indicators, which may include hardware configurations, i.e. “plurality of types of equipment,” and causes, i.e. “plurality of causes”; para.[0041], [0054]}. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by the combination of Dickman, Brodersen, Doherty, and Hall, to include the feature of correlating causes and equipment, as taught by Weiner. One of ordinary skill in the art would have been motivated to do so, in order to facilitate proactive remote servicing of system factors, which efficiently maintains the the system {para. [0002] of Weiner}. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dickman, Brodersen, Doherty, and Hall, further in view of Farniok et al. (US 20180372486)

Claim 4
Regarding claim 4, the combination of Dickman, Brodersen, Doherty, and Hall discloses the features of claim 1, including: a step g) of repairing said piece of equipment and updating a status of said data record {technician “repairs” NE, where associated data or “status” is uploaded; para. [0039]},  but does not explicitly disclose: said step g) of repairing performed after said step f) of determining a disposition when said disposition is determined to be to repair said piece of equipment.
However, Farniok discloses a similar system for evaluating used components with respect to repair that includes: repairing performed after determining a disposition of a component {disposition output of analysis indicates that the component 110 is to be reused, repaired, or replaced, i.e. “repairing performed after determining disposition; para. [0045]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the system of tracking and maintaining equipment, as taught by the combination of Dickman, Brodersen, Doherty and Hall, to include the features of repairing after determining disposition, as taught by Farniok, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Analysis of maintenance histories of industrial equipment with frequent maintenance demand," directed to statistical analysis of maintenance (NPL attached);
“Prepare for installation,” directed to installing network equipment (NPL attached);
US 20160012707, directed to remote monitoring of equipment;
US 20050131729, directed to tracking and managing physical assets;
US 20060217995, directed to managing maintenance via unique identifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./               Patent Examiner, Art Unit 3689                                                                                                                                                                                         	2/26/21


/CARRIE S GILKEY/               Primary Examiner, Art Unit 3689